Exhibit 10.2

 


AMENDED AND RESTATED
STOCK OPTION AGREEMENT

UNDER

ACI WORLDWIDE, INC.

1999 STOCK OPTION PLAN

as amended by the Stockholders on February 22, 2000,

February 20, 2001 and February 19, 2002,

and amended by the Board of Directors

on May 5, 2000 and March 7, 2006

US MASTER

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 



 

Page

1.

 

GRANT OF NON-QUALIFIED STOCK OPTION

 

1

 

 

 

 

 

2.

 

TERMS OF PLAN

 

1

 

 

 

 

 

3.

 

EXERCISE PRICE

 

2

 

 

 

 

 

4.

 

EXERCISE OF OPTION

 

2

 

 

 

 

 

 

 

4.1

 

Time of Exercise of Option

 

2

 

 

4.2

 

Acceleration of Option

 

3

 

 

4.3

 

Termination of Option

 

5

 

 

4.4

 

Effect of Optionee’s Disability or Death

 

5

 

 

4.5

 

Limitations on Exercise of Option

 

6

 

 

4.6

 

Method of Exercise of Option

 

 

 

 

 

 

Cash Exercise

 

6

 

 

 

 

Same-Day-Sale Exercise

 

6

 

 

 

 

Sell-to-Cover Exercise

 

7

 

 

4.7

 

Parachute Limitations

 

7

 

 

 

 

 

 

 

5.

 

TRANSFERABILITY OF OPTIONS

 

8

 

 

 

 

 

6.

 

RIGHTS AS STOCKHOLDER

 

8

 

 

 

 

 

7.

 

WITHHOLDING OF TAXES

 

9

 

 

 

 

 

8.

 

DISCLAIMER OF RIGHTS

 

9

 

 

 

 

 

9.

 

INTERPRETATION OF THIS OPTION AGREEMENT

 

9

 

 

 

 

 

10.

 

GOVERNING LAW

 

9

 

 

 

 

 

11.

 

BINDING EFFECT

 

9

 

 

 

 

 

12.

 

NOTICE

 

10

 

 

 

 

 

13.

 

ENTIRE AGREEMENT

 

10

 

 

 

 

 

 

 

SIGNATURE PAGE (TO BE COMPLETED AND RETURNED)

 

 

 


--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED
STOCK OPTION AGREEMENT

ACI WORLDWIDE, INC.

1999 STOCK OPTION PLAN

as amended by the Stockholders on February 22, 2000,

February 20, 2001 and February 19, 2002

and amended by the Board of Directors

on May 5, 2000 and March 7, 2006

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

This Stock Option Agreement (the “Option Agreement”) is made as of
                   by and between ACI Worldwide, Inc., a Delaware corporation
(the “Corporation”), and                    , an employee of the Corporation or
its subsidiaries (the “Optionee”).

WHEREAS, the Board of Directors of the Corporation has duly adopted and approved
the 1999 Stock Option Plan (the “Plan”), which Plan authorizes the Corporation
to grant to eligible individuals options for the purchase of shares of the
Corporation’s Common Stock (the “Stock”); and

WHEREAS, the Corporation has determined that it is desirable and in its best
interests to grant the Optionee, pursuant to the Plan, an option to purchase a
certain number of shares of Stock, in order to provide the Optionee with an
incentive to advance the interests of the Corporation, all according to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

1.                GRANT OF NON-QUALIFIED STOCK OPTION

Subject to the terms of the Plan, the Corporation hereby grants to the Optionee
the right and option (the “Option”) to purchase from the Corporation, on the
terms and subject to the conditions set forth in the Plan and in this Agreement,
              shares of  Common Stock.  The Date of Grant of this Option is
           .  This Option shall not constitute an incentive stock option within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

2.                TERMS OF PLAN

The Option granted pursuant to this Option Agreement is granted subject to the
terms and conditions set forth in the Plan, a copy of which is attached to this
Option Agreement.  All terms and conditions of the Plan, as may be amended from
time to time, are hereby incorporated into this Option Agreement by reference
and shall be deemed to be part of this Option Agreement, without regard to
whether such terms and conditions (including, for example, provisions relating
to certain changes in


--------------------------------------------------------------------------------


capitalization of the Corporation) are not otherwise set forth in this Option
Agreement.  In the event that there is any inconsistency between the provisions
of this Option Agreement and of the Plan, the provisions of the Plan shall
govern.

3.                EXERCISE PRICE

The Exercise Price for the shares of Stock subject to the Option granted by this
Option Agreement is $              per share.

4.                EXERCISE OF OPTION

Except as otherwise provided herein, and subject to the provisions of the Plan
(including restrictions on the transferability of the Option and special
provisions relating to exercise or termination of the Option following the
Optionee’s termination of employment, disability, death or retirement or certain
changes in capitalization of the Corporation), the Option granted pursuant to
this Option Agreement shall be subject to exercise as follows:

4.1              Time of Exercise of Option

The Optionee may exercise the Option (subject to the limitations on exercise set
forth in this Agreement and in the Plan), in installments as follows:

(i)                                               Subject to Section 4.2, no
Option may be exercised during the first year from the Original Date of Grant;

(ii)                                            Subject to Section 4.2, after
one year from the Original Date of Grant, the Option shall be exercisable in
respect of 33 and 1/3 percent of the number of shares specified in Section 1
above; and

(iii)                                         Subject to Section 4.2, after the
expiration of each of the second, and third years from the Original Date of
Grant, the Option shall be exercisable in respect of an additional 33 and 1/3
percent of such shares specified in Section 1 above.

The foregoing installments, to the extent not exercised, shall accumulate and be
exercisable, in whole or in part, at any time and from time to time, after
becoming exercisable and prior to the termination of the Option; provided, that
no single exercise of the Option shall be for less than 100 shares, unless at
the time of the exercise, the maximum number of shares available for purchase
under this Option is less than 100 shares.  In no event shall the Option be
exercised for a fractional share.

4.2              Acceleration of Option

Notwithstanding any other provision of this Agreement to the contrary, the
Option granted hereby shall become immediately exercisable upon the occurrence
of a Change in Control (as hereinafter defined) of the Corporation if Optionee
is an employee of the Corporation or any of its subsidiaries on the date of the
consummation of such Change in Control.


--------------------------------------------------------------------------------


For purposes of this Section 4.2, a “Change in Control” means the occurrence of
any of the following events:

(a)           Any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 9(a), the following acquisitions shall not
constitute a Change in Control:  (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliated
Company or (D) any acquisition by any corporation pursuant to a transaction that
complies with Sections 4.2(c)(A), 4.2(c)(B) and 4.2(c)(C);

(b)             Any time at which individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(c)          Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding


--------------------------------------------------------------------------------


any corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(d)          Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

4.3              Termination of Option

The Option shall terminate upon the earlier of the expiration of a period of (i)
ten years from the Original Date of Grant, or (ii) one month from the date of
the Optionee’s termination of employment with the Corporation or a subsidiary;
provided, however, that if such termination of employment falls within the scope
of one of the provisions of the Plan providing for an extended exercise period
in excess of one month, the Option shall terminate upon the expiration of the
extended period, as specified in such provision, after the Optionee’s
termination of employment with the Corporation or a subsidiary within which the
Option is exercisable.

4.4              Effect of Optionee’s Disability or Death

If the Optionee ceases to be an Employee of the Corporation or a Subsidiary of
the Corporation by reason of Disability, the unexercised portion of any Option
held by such Optionee at that time will become immediately vested and will be
exercisable for the shorter of one year from the date on which the Optionee
ceased to be so employed or the remaining Option term.  If the Optionee does not
exercise the Option within the time specified, such Option shall terminate.  The
Corporation shall have the authority to determine the date an Optionee ceases to
be an Employee by reason of Disability.

If the Optionee dies while employed by the Corporation or a Subsidiary of the
Corporation (or dies within a period of one month after ceasing to be an
Employee for any reason other than Disability or within a period of one year
after ceasing to be an Employee by reason of Disability), the unexercised
portion of any Option held by such Optionee at the time of death will become
immediately vested and will be exercisable for the shorter of one year from the
date of such Optionee’s death, or the remaining Option term.  Such Option may be
exercised by the executor or administrator of the Optionee’s estate or by any
person or persons who shall have acquired the Option directly from the Optionee
by bequest or inheritance.  If the Option is not exercised within the time
specified, such Option shall terminate.


--------------------------------------------------------------------------------


4.5              Limitations on Exercise of Option

Notwithstanding the foregoing Subsections, in no event may the Option be
exercised, in whole or in part, after ten years following the Original Date of
Grant, or after the occurrence of an event which results in termination of the
Option under the Plan.

4.6              Method of Exercise of Option

Cash Exercise (to exercise and retain the Shares):  Subject to the terms and
conditions of this Option Agreement, the Option may be exercised by delivering
written notice of exercise to the Corporation, at its principal office,
addressed to the attention of Stock Option Administration, or to the
agent/broker designated by the Corporation, which notice shall specify the
number of shares for which the Option is being exercised, and shall be
accompanied by payment in full of the Exercise Price of the shares for which the
Option is being exercised plus the full amount of all applicable withholding
taxes due on the Option exercise.  Payment of the Exercise Price for the shares
of Stock purchased pursuant to the exercise of the Option shall be made either
in cash or by certified check payable to the order of the Corporation.  If the
person exercising the Option is not the Optionee, such person shall also deliver
with the notice of exercise appropriate proof of his or her right to exercise
the Option, as the Corporation may require in its sole discretion.  Promptly
after exercise of the Option as provided for above, the Corporation shall
deliver to the person exercising the Option a certificate or certificates for
the shares of Stock being purchased.

Same-Day-Sale Exercise (to exercise and immediately sell all the Shares): 
Subject to the terms and conditions of this Option Agreement, the Option may be
exercised by delivering written notice of exercise to the agent/broker
designated by the Corporation, which notice shall specify the number of shares
for which the Option is being exercised and irrevocable instructions to promptly
(1) sell all of the shares of Stock to be issued upon exercise and (2) remit to
the Corporation the portion of the sale proceeds sufficient to pay the Exercise
Price for the shares of Stock purchased pursuant to the exercise of the Option
and all applicable taxes due on the Option exercise.  The agent/broker shall
request issuance of the shares and immediately and concurrently sell the shares
on the Optionee’s behalf.  Payment of the Exercise Price for the shares of Stock
purchased pursuant to the exercise of the Option, any brokerage fees, transfer
fees, and all applicable taxes due on the Option exercise, shall be deducted
from the proceeds of the sale of the shares.  If the person exercising the
Option is not the Optionee, such person shall also deliver with the notice of
exercise appropriate proof of his or her right to exercise the Option, as the
Corporation may require in its sole discretion.  Promptly after exercise of the
Option as provided for above, the agent/broker shall deliver to the person
exercising the Option the net proceeds from the sale of the shares of Stock
being exercised and sold.

Sell-to-Cover Exercise (to exercise and immediately sell a portion of the
Shares):  Subject to the terms and conditions of this Option Agreement, the
Option may be exercised by delivering written notice of exercise to the
agent/broker designated by the Corporation, which notice shall specify the
number of shares for which the Option is being exercised and irrevocable
instructions to promptly (1) sell the portion (which must


--------------------------------------------------------------------------------


be a whole number) of the shares of Stock to be issued upon exercise sufficient
to generate proceeds to pay the Exercise Price for the shares of Stock purchased
pursuant to the exercise of the Option, any brokerage or transfer fees, and all
applicable taxes due on the Option exercise (collectively the “Exercise Costs”)
and (2) remit to the Corporation a sufficient portion of the sale proceeds to
pay the Exercise Price for the shares of Stock purchased pursuant to the
exercise of the Option and all applicable taxes due on the Option exercise.  The
agent/broker shall request issuance of the shares and immediately and
concurrently sell on the Optionee’s behalf only such number of the Shares as is
required to generate proceeds sufficient to pay the Exercise Costs.  Promptly
after exercise of the Option as provided for above, the Corporation shall
deliver to the person exercising the Option a certificate for the shares of
Stock issued upon exercise which are not sold to pay the Exercise Costs. 
Promptly after exercise of the Option as provided for above, the agent/broker
shall deliver to the person exercising the Option any net proceeds from the sale
of the Shares in excess of the Exercise Costs.  If the person exercising the
Option is not the Optionee, such person shall also deliver with the notice of
exercise appropriate proof of his or her right to exercise the Option, as the
Corporation may require in its sole discretion.

The Option shall not be exercisable if and to the extent the Corporation
determines such exercise or method of exercise would violate applicable
securities laws, the rules and regulations of any securities exchange or
quotation system on which the Stock is listed, or the Company’s policies and
procedures.  An attempt to exercise the Option granted hereunder other than as
set forth above shall be invalid and of no force and effect.

4.7              Parachute Limitations

Notwithstanding any other provision of this Option Agreement or the Plan or any
other agreement, contract or understanding heretofore or hereafter entered into
by the Optionee with the Corporation (or any subsidiary or affiliate thereof),
except an agreement, contract or understanding hereafter entered into that
expressly modifies or excludes application of this Subsection (the “Other
Agreements”), and notwithstanding any formal or informal plan or other
arrangements heretofore or hereafter adopted by the Corporation (or any such
subsidiary or affiliate) for the direct or indirect compensation of the Optionee
(including groups or classes of participants or beneficiaries of which the
Optionee is a member), whether or not such compensation is deferred, is in cash,
or is in the form of a benefit to or for the Optionee (an “Other Benefit Plan”),
the Optionee shall not have any right to exercise an Option or receive any
payment or other benefit under this Option Agreement, any Other Agreement, or
any Other Benefit Plan if such right to exercise, payment or benefit, taking
into account all other rights, payments or benefits to or for the Optionee under
this Option Agreement, all Other Agreements and all Other Benefit Plans, would
cause any right, payment or benefit to the Optionee under this Option Agreement
to be considered a “parachute payment” within the meaning of Section 280G(b)(2)
of the Code as then in effect (a “Parachute Payment”).  In the event that the
receipt of any such right to exercise or any other payment or benefit under this
Option Agreement, any Other Agreement or any Other Benefit Plan would cause the
Optionee to be considered to have received a Parachute Payment under this
Agreement, then the Optionee shall have the right, in the Optionee’s sole
discretion, to designate those rights, payments or


--------------------------------------------------------------------------------


benefits under this Option Agreement, any Other Agreements, and/or any Other
Benefit Plans, which should be reduced or eliminated so as to avoid having the
right, payment or benefit to the Optionee under this Option Agreement be deemed
to be a Parachute Payment.

5.                TRANSFERABILITY OF OPTIONS

During the lifetime of an Optionee, only such Optionee or any permitted
transferee (or, in the event of legal incapacity or incompetency, the Optionee’s
guardian or legal representative) may exercise the Option.  No Option shall be
assignable or transferable by the Optionee to whom it is granted, other than by
will or the laws of descent and distribution other than by will or the laws of
descent and distribution or, except with respect to an Incentive Stock Option,
pursuant to a domestic relations order (within the meaning of Rule 16a-12 of the
Securities Exchange Act of 1934, as amended).

6.                RIGHTS AS STOCKHOLDER

Neither the Optionee nor any executor, administrator, distributee or legatee of
the Optionee’s estate shall be, or have any of the rights or privileges of, a
stockholder of the Corporation in respect of any shares of Stock issuable
hereunder unless and until such shares have been fully paid and certificates
representing such shares have been endorsed, transferred and delivered, and the
name of the Optionee (or of such personal representative, administrator,
distributee or legatee of the Optionee’s estate) has been entered as the
stockholder or record on the books of the Corporation.

7.                WITHHOLDING OF TAXES

The parties hereto recognize that the Corporation or a subsidiary may be
obligated to withhold federal, state and/or local income taxes and Social
Security taxes to the extent that the Optionee realizes ordinary income in
connection with the exercise of the Option or in connection with a disposition
of any shares of Stock acquired by exercise of the Option. The Optionee agrees
that the Corporation or a subsidiary may withhold amounts needed to cover such
taxes from payments otherwise due and owing to the Optionee, and also agrees
that upon demand the Optionee will promptly pay to the Corporation or a
subsidiary having such obligation any additional amounts as may be necessary to
satisfy such withholding tax obligation.  Such payment shall be made in cash or
by check payable to the order of the Corporation or a subsidiary.

8.                DISCLAIMER OF RIGHTS

No provision in this Option Agreement shall be construed to confer upon the
Optionee the right to be employed by the Corporation or any subsidiary, or to
interfere in any way with the right and authority of the Corporation or any
subsidiary either to increase or decrease the compensation of the Optionee at
any time, or to terminate any employment or other relationship between the
Optionee and the Corporation or any subsidiary.


--------------------------------------------------------------------------------


9.                INTERPRETATION OF THIS OPTION AGREEMENT

All decisions and interpretations made by the Board or the Compensation
Committee thereof with regard to any question arising under the Plan or this
Option Agreement shall be binding and conclusive on the Corporation and the
Optionee and any other person entitled to exercise the Option as provided for
herein.

10.              GOVERNING LAW

This Option Agreement shall be governed by the laws of the State of Delaware
(but not including the choice of law rules thereof).

11.              BINDING EFFECT

Subject to all restrictions provided for in this Option Agreement, the Plan, and
by applicable law relating to assignment and transfer of this Option Agreement
and the option provided for herein, this Option Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

12.              NOTICE

Any notice hereunder by the Optionee to the Corporation shall be in writing and
shall be deemed duly given if mailed or delivered to the Corporation at its
principal office, addressed to the attention of Stock Plan Administration or if
so mailed or delivered to such other address as the Corporation may hereafter
designate by notice to the Optionee.  Any notice hereunder by the Corporation to
the Optionee shall be in writing and shall be deemed duly given if mailed or
delivered to the Optionee at the address specified below by the Optionee for
such purpose, or if so mailed or delivered to such other address as the Optionee
may hereafter designate by written notice given to the Corporation.

13.              ENTIRE AGREEMENT

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral (including,
without limitation, the Stock Option Agreement between the Corporation and
Optionee dated May 13, 2002), of the parties hereto with respect to the subject
matter hereof.  Except for amendments to the Plan incorporated into this Option
Agreement by reference pursuant to Section 2 above, neither this Option
Agreement nor any term hereof may be amended, waived, discharged or terminated
except by a written instrument signed by the Corporation and the Optionee;
provided, however, that the Corporation unilaterally may waive any provision
hereof in writing to the extent that such waiver does not adversely affect the
interests of the Optionee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.


--------------------------------------------------------------------------------



SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have duly executed this Amended and
Restated Option Agreement, or caused this Amended and Restated Option Agreement
to be duly executed on their behalf, as of the day and year first above written.

ACI Worldwide, Inc.:

 

Optionee:

 

 

 

By:

 

 

By:

 

 

 

 

 

 

ADDRESS FOR NOTICE TO OPTIONEE:

 

 

 

 

 

Number                Street                 Apt.

 

 

 

 

 

City                State                 Zip Code

 

 

 

 

 

SS#                                          Hire Date

 

 

 

 

 

DESIGNATED BENEFICIARY:

 

 

 

 

 

Please Print Last Name, First Name MI

 

 

 

 

 

Beneficiary’s Street Address

 

 

 

 

 

City                      State                       Zip Code

 

 

 

 

 

Beneficiary’s Social Security Number

 

I understand that in the event of my death, the above named beneficiary will
have control of any unexercised options remaining in my account at that time. 
If no beneficiary is designated or if the named beneficiary does not survive me,
the options will become part of my estate.  This beneficiary designation does
NOT apply to stock acquired by the exercise of options prior to my death.

 

 

 

 

SIGNATURE                                 DATE

 

 

After completing this page, please make a copy for your records and return it to
Stock Plan Administration, ACI Worldwide, Inc., 224 South 108 Avenue, Omaha, NE
68154

 

 

1999 Stock Option Plan — US Plan

__________ Options                        $_______Share Exercise
Price                         ______________


--------------------------------------------------------------------------------